Exhibit 99 For Immediate Release National Patent Development Corporation Reports First Quarter Operating Results NEW YORK, May 15, 2009National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(716,000), or $(0.04) per basic and diluted share, for the three months ended March 31, 2009, compared to a net loss of $(1,377,000) or $(0.08) per basic share, for the three months ended March 31, 2008. The results for the three months ended March 31, 2008 include a charge of $1,096,000 related to the resignation of the former Chairman of the Board of its wholly owned subsidiary, Five Star Products, Inc. (“Five Star”) on March 25, 2008.The Company’s operating loss excluding the above item was $(395,000) and $(208,000) for the three months ended March 31, 2009 and 2008, respectively. The increase in adjusted operating loss was primarily attributable to the decline in operating profits of Five Star, National Patent's wholly owned subsidiary, during 2009 due to the overall weakness in the economy and its marketplace.The results were positively affected by tight cost controls at Five Star, and a significant reduction of overhead at the corporate level. About National Patent Development Corporation National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News), is the owner of Five Star. Five Star is engaged in the wholesale distribution of paint sundry and hardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New York metropolitan area. The Company distributes products to approximately 3,000 independent retail dealers, which include paint stores, independent hardware stores, lumber yards, and do-it yourself centers. The Company distributes a range of private label products sold under the "Five Star" name. Five Star operates two distribution centers, the primary one located in East Hanover, NJ and another in Newington, CT.In addition, National Patent owns certain non-core assets including real estate. Safe Harbor Statement This press release contains certain "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934 and the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to, among other things, future business plans, strategies and financial position, working capital and capital expenditure needs, and any statements of belief and any statements of assumptions underlying any of the foregoing. These forward-looking statements reflect the current view of the management of National Patent Development Corporation with respect to future events and financial performance and are subject to certain risks, uncertainties, assumptions and changes in condition that could cause actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of National Patent Development Corporation, including, but not limited to the risks, uncertainties, assumptions and changes in condition detailed National Patents' periodic reports and registration statements filed with the Securities and Exchange Commission. National Patent Development Corporation does not intend to, and disclaims any duty or obligation to, update or revise any forward-looking statements or industry information set forth in this press release to reflect new information, future events or otherwise, except as required by law. Contact: National Patent Development Corporation John Belknap, 973-428-4600 (x167) Tables Follow: NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS DATA (Unaudited) (in thousands, except per share data) Three Months Ended March 31, 2009 2008 Sales $ 25,130 $ 31,469 Cost of sales 21,140 26,293 Gross margin 3,990 5,176 Selling, general and administrative expenses (4,385) (5,384) Charge related to resignation of Chairman of Five Star (1,096) Operatingloss (395) (1,304) Interest expense (330) (302) Investment and other income, net 13 94 Loss from continuing operations before income taxes (712) (1,512) Income tax expense (4) (14) Loss from continuing operations (716) (1,526) Income from discontinued operations 136 Consolidated net loss (716) (1,390) Less: Net loss attributable to noncontrolling interest 13 Net loss attributable to National Patent Development Corporation $ (716) $ (1,377) Basic and diluted income / (loss) per share attributable to National Patent Development Corporation: Continuing operations $ (0.04) $ (0.09) Discontinued operations 0.01 Net loss $ (0.04) $ (0.08) NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS DATA (in thousands) March 31, December 31, 2009 2008 (unaudited) Assets Current assets Cash and cash equivalents $ 12,612 $ 13,089 Accounts and other receivables, less allowance for doubtful accounts of $383 and $420 15,278 9,814 Inventories (finished goods) 24,740 23,045 Deferred tax asset 121 132 Prepaid expenses and other current assets 1,315 1,334 Total current assets 54,066 47,414 Property, plant and equipment, net 826 912 Intangible assets, net 567 599 Deferred tax asset 1,541 1,537 Other assets 3,209 3,209 Total assets $ 60,209 $ 53,671 Liabilities and stockholders’ equity Current liabilities Short term borrowings $ 19,770 $ 18,375 Accounts payable and accrued expenses 13,861 8,236 Total current liabilities 33,631 26,611 Liability related to interest rate swap 1,104 1,111 Stockholders’ equity Common stock 181 181 Additional paid-in capital 28,879 28,642 Deficit (1,565) (849) Treasury stock, at cost (1,358) (1,358) Accumulated other comprehensive loss (663) (667) Total stockholders’ equity 25,474 25,949 Total liabilities and stockholders’ equity $ 60,209 $ 53,671
